USCA4 Appeal: 22-6555      Doc: 5         Filed: 09/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6555


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CLAUDE SLOAN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:18-cr-00004-JPJ-1)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Claude Sloan, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6555      Doc: 5        Filed: 09/27/2022     Pg: 2 of 2




        PER CURIAM:

               Claude Sloan appeals the district court’s order denying his seventh motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Having reviewed the

        record and finding no reversible error, we affirm the district court’s order. United States

        v. Sloan, No. 2:18-cr-00004-JPJ-1 (W.D. Va. Apr. 21, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2